Citation Nr: 0411384	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for an arachnoid cyst, benign, with essential postural 
tremor, claimed as due to Agent Orange exposure, has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1969, and 
from January 1991 to May 1991, with reserve duty in the interim.     

By a July 1998 decision, the RO denied the veteran's original 
claim of service connection for an arachnoid cyst, benign, with 
essential postural tremor.  In a May 2000 decision, the Board 
affirmed the RO's July 1998 denial of the veteran's claim. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision in which the RO 
declined to reopen the veteran's claim for service connection for 
an arachnoid cyst, benign, with essential postural tremor, on the 
basis that new and material evidence had not been presented.  The 
veteran filed a notice of disagreement (NOD) in February 2003.  A 
statement of the case (SOC) was issued in May 2003, in which the 
RO granted the veteran's petition to reopen his claim for service 
connection for an arachnoid cyst, benign, with essential postural 
tremor, and then denied the claim on its merits.  The veteran 
submitted a substantive appeal in June 2003.  

As indicated above, in its May 2003 SOC, the RO appears to have 
granted the veteran's petition to reopen his claim for service 
connection, and then denied the claim on its merits.  However, the 
Board has a legal duty, under 38 U.S.C.A.         §§ 5108 and 
7105, to consider the new and material question.  Regardless of 
the RO's actions, the Board notes that it must address the 
question of whether new and material evidence has been presented 
to reopen the claim, because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether 
the veteran has submitted new and material evidence that is 
sufficient to reopen the prior adverse Board decision in May 2002.





FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2. In a May 2000 decision, the Board denied service connection for 
an arachnoid cyst, benign, with essential postural tremor, claimed 
as due to Agent Orange exposure.    

3. No new evidence associated with the claims file since the May 
2000 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, or raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The Board's May 2000 denial of service connection for an 
arachnoid cyst, benign, with essential postural tremor, claimed as 
due to Agent Orange exposure, is final.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2003).

2. As evidence received since the Board's May 2000 denial is not 
new and material; and the veteran's claim for service connection 
for an arachnoid cyst, benign, with essential postural tremor, 
claimed as due to Agent Orange exposure is not reopened. 38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this title."  
38 U.S.C. § 5103A(f).  Because, as explained in more detail below, 
the veteran has not presented new and material evidence to reopen 
his claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  

In any event, the Board has determined that all notification and 
development action needed to render a fair decision on the issue 
on appeal has been accomplished.  Through the May 2003 SOC and the 
RO's letter of October 2002, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with his appeal, 
and the bases for the denial of the claim.  Thus, the Board finds 
that the veteran has received sufficient notice of the information 
and evidence needed to support his claim.  Pursuant to the May 
2003 SOC, and the RO's letter of October 2002, the veteran and his 
representative also have been afforded various opportunities to 
present evidence and argument in support of the veteran's claim.  
The RO's October 2002 letter, in particular, requested that the 
veteran provide authorization and information to enable it to 
obtain any outstanding VA or private medical records, as well as 
requested that the veteran submit any evidence in his possession, 
and additionally informed the veteran that he needed to submit new 
and material evidence in order to reopen his claim.  Through this 
letter, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by the VA that the claimant 
provide any evidence in the claimant's possession that pertains to 
this claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to the 
VCAA be provided
"at the time" that, or "immediately after," the Secretary receives 
a complete or
substantially complete application for VA-administered benefits.  
In that case,
the Court determined that VA had failed to demonstrate that a lack 
of such a pre-
adjudication notice was not prejudicial to the claimant.  See 38 
U.S.C.A § 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A.     § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").

In the case now before the Board, the documents meeting the VCAA's 
notice
requirements were provided both before and after the rating action 
on appeal.
However, the Board finds that any lack of pre-adjudication notice 
in this case
has not, in any manner, prejudiced the veteran.  As indicated 
above, the RO
issued the May 2003 SOC explaining what was needed to substantiate 
the claim,
within four months of the January 2003 rating decision on appeal; 
the veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO specifically notified the veteran of the VCAA 
duties to notify and assist in its October 2002 letter, and did 
not request from or otherwise notify the RO of any additional 
available medical treatment records.  Following the RO's October 
2002 letter, the veteran also did not identify any further 
treatment records that have not yet been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained treatment 
records from within the Veterans Integrated Service Network 2 
(VISN2): VA Healthcare Upstate New York, to include medical 
records that the veteran had previously requested from the VA 
Medical Center (VAMC) in Bath, New York, and the Syracuse VAMC.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim, and has submitted February 2003 and 
October 2002 reports of MRIs conducted at a VA hospital in 
Buffalo.  Significantly, neither the veteran nor his 
representative has identified any additional sources of medical 
evidence, or otherwise identified any outstanding pertinent 
evidence that has not been obtained.  

Under these circumstances, the Board finds that all duties to 
notify and assist
have been met, and there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claim on 
appeal.

II. Analysis of Petition to Reopen

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during a veteran's active 
service.  38 U.S.C.A. §§  1110, 1131 West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2003).  

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Since the Board's May 2000 
decision in this case, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes) and chronic lymphocytic 
leukemia (CLL) were each added to the list of diseases that are 
presumed to be associated with Agent Orange exposure.  See 66 Fed. 
Reg. 21366 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  
Thus, a presumption of service connection arises for a Vietnam era 
veteran (presumed exposed to Agent Orange) who later develops one 
of the conditions listed above.  

The Board also points out that the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other condition 
for which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 68 
Fed. Reg. 27630-276411 (May 20, 2003).  See also Notice, 59 Fed. 
Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996).  Further, 
there is now a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Veterans Education and Benefits Expansion Act of 2001 Public Law 
107-103, 115 Stat. 976 (2001).  

Service connection for disability claimed as due to exposure to 
Agent Orange also may be established by showing that a disorder 
resulting in disability or death is, in fact, causally linked to 
such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

As indicated above, in the May 2000 decision denied on the merits 
the veteran's claim for service connection for an arachnoid cyst, 
benign, with essential postural tremor.  Evidence considered at 
that time consisted of Service Medical Records (SMRs) and service 
personnel records, VA outpatient treatment reports, a VA medical 
examination report, records with respect to the veteran's claim 
filed with the Social Security Administration (SSA) for disability 
benefits, and lay statements from the veteran.  Based on a review 
of the evidence, the Board determined that the veteran's arachnoid 
cyst, benign, with essential postural tremor, was not one of the 
diseases for which presumptive service connection was available as 
due to Agent Orange exposure.  The Board also determined that the 
veteran did not establish service connection for his arachnoid 
cyst condition by causally linking it to Agent Orange exposure, 
because the evidence of record set forth that the condition pre-
existed service and did not undergo an increase in basic pathology 
during service, and thus was not incurred or aggravated in 
service.  As the veteran did not appeal the denial and no other 
exception to finality applies, the Board's decision is final as to 
the evidence then of record, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1100.  

The present claim was initiated in July 2002.  Under pertinent 
legal authority, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. § 5108;             38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
as in this case, Title 38 Code of Federal Regulations, Section 
3.156(a) was recently revised to define "new" evidence as evidence 
not previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 45,620-
45,630 (Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim(s) sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial on 
any basis to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last 
final denial of the claim was the May 2000 Board denial of service 
connection. Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the Board's May 2000 
denial in this case consists of VA outpatient treatment records 
dated from June 1998 to March 2003 from facilities included within 
the Veterans Integrated Service Network 2 (VISN2): VA Healthcare 
Upstate New York, including the Bath VAMC, the Syracuse VAMC, and 
the VA Outpatient Clinic (OPC) in Elmira, New York.  Additional 
evidence also includes February 2003 and October 2002 reports of 
MRIs conducted at a VA hospital in Buffalo.  The Board finds that 
the additional medical vidence received is "new" in the sense that 
it was not previously before agency decision makers.  The Board 
also finds, however, that this evidence is not "material" for 
purposes of reopening the claim for service connection.  

None of the newly submitted medical records establish that the 
veteran's arachnoid cyst, benign, with essential postural tremor, 
is a condition, under 38 C.F.R. § 3.309(e), for which presumptive 
service connection as due to Agent Orange exposure is available.  
This is so even taking into consideration additional legal 
authority governing the claim since the May 2000 decision of the 
Board in this case-specifically, the conditions added to the list 
of presumptive conditions 38 C.F.R. § 3.309(e), and the 
legislation establishing a presumption of Agent Orange exposure 
for Vietnam Veterans.  

Pertinent to the petition to reopen, the Board also notes that the 
additionally received medical records do not establish a nexus 
between the currently claimed disability and any incident of 
service, to include Agent Orange exposure therein.  .  Rather, the 
records pertain entirely to present symptomatology, treatment, and 
ongoing monitoring of the condition of the veteran's arachnoid 
cyst, benign, with essential postural tremor.  They do not include 
any evidence that would contradict the Board's May 2000 finding 
that the veteran's condition is congenital and pre-existed 
service, and that it did not undergo an increase in basic 
pathology during service.  As the additional medical evidence 
received does not relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim, it is not material for purposes of 
reopening the claim.

As regards any assertions advanced by the veteran during the 
pendency of the appeal, the Board notes that such assertions 
appear cumulative of assertions advanced at the time of the prior 
denial, which would not be, by definition, "new."  The Board 
emphasizes, however, that, where, as here, resolution of the issue 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).in support 
of the 

Under these circumstances, the Board must conclude that new and 
material evidence has not been received.  Hence, the criteria for 
reopening the claim for service connection for an arachnoid cyst, 
benign, with essential postural tremor, claimed as due to Agent 
Orange exposure, are not met, and the Board's May 2000 denial of 
service connection for this condition remains final.  As the 
veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993)


ORDER

As new and material evidence to reopen the claim for service 
connection for an arachnoid cyst, benign, with essential postural 
tremor, claimed as due to Agent Orange exposure, has not been 
received, the appeal is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



